UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6020



GLENN DOYLE TAYLOR, JR.,

                                             Petitioner - Appellant,

          versus


BONNIE BOYETTE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (CA-03-849-5-FL)


Submitted:   March 11, 2004                 Decided:   March 19, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glenn Doyle Taylor, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Glenn Doyle Taylor, Jr., a North Carolina prisoner, seeks

to appeal the district court’s order denying relief on his petition

filed under 28 U.S.C. § 2254 (2000).           An appeal may not be taken

from the final order in a § 2254 proceeding unless a circuit

justice or judge issues a certificate of appealability.                28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§   2253(c)(2)   (2000).      A    prisoner   satisfies      this    standard   by

demonstrating that reasonable jurists would find both that his

constitutional    claims     are   debatable   and    that     any   dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record and conclude that Taylor has not made the requisite showing.

Accordingly,     we   deny   Taylor’s    motion      for   a   certificate      of

appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                       DISMISSED


                                     - 2 -